Citation Nr: 0517252	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 
2002, for the assignment of a 20 percent rating for status 
post right mandibular condyle fracture with malunion.

2.  Entitlement to a disability evaluation in excess of 20 
percent for status post right mandibular condyle fracture 
with malunion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.  He also had active duty service with the Air 
National Guard of Texas on various dates from October 1968 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The RO received the veteran's claim for an increased 
disability rating for condition of the right jaw on June 17, 
2002.

2.   A September 2002 VA examination revealed functional 
impairment due to interincisal range of motion limited to 30 
millimeters (mm), lateral excursion limited to 7 mm, and 
malpositioned right mandibular condyle.

3.  The RO granted an increased disability rating in a 
September 2002 rating decision, at which time an effective 
date of June 17, 2002, was assigned. 

4.  There was no informal claim, formal claim, or written 
intent to file a claim for increased rating prior to June 
2002.

5.  The veteran's status post right mandibular condyle 
fracture with malunion is manifested by functional impairment 
due to loss of motion and masticatory function loss, 
limitation of interincisal motion to 30 mm, limitation of 
lateral excursion to 5mm, and mandibular hypomobility.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 17, 
2002, for an increased rating for status post right 
mandibular condyle fracture with malunion have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for an increased evaluation in excess of 20 
percent disability rating for status post right mandibular 
condyle fracture with malunion have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Code 9904 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2004.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examinations in 
September 2002 and December 2004.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent necessary.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.



 Earlier Effective Date

The veteran contends that he should have an earlier effective 
date, prior to June 2002, for the 20 percent evaluation for 
his right mandibular fracture as he has had the disability 
since 1970. 

Following his November 1976 claim for service connection, the 
RO, in an April 1977 rating decision, granted service 
connection for residuals of right mandible fracture, 
assigning a noncompensable rating was assigned, effective 
November 15, 1976.  The veteran submitted a claim for an 
increased rating for his right mandible fracture residuals on 
June 17, 2002.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation will be the 
earliest date as of which if is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from that date, otherwise, the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2004).

Here, the evidence shows, and the veteran does not dispute, 
that his claim for an increased rating for his status post 
right mandibular condyle fracture with malunion was received 
by VA in June 2002.  There is no indication of record, nor 
does the veteran contend, that he had an unadjudicated formal 
or informal pending claim for an increased rating prior to 
that time.  See also 38 C.F.R. § 3.157(b) (2004).

Having determined that the date of receipt of the veteran's 
claim for an increased rating for his status post right 
mandibular condyle fracture with malunion was in June 2002, 
the Board notes that the Court has held that 38 C.F.R. § 
3.400(o)(2) is applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise, 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, three possible effective dates may be assigned 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, the Board must review all the evidence of 
record.  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. 
Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for an effective date 
earlier than June 17, 2002, for a 20 percent rating have not 
been met.  The objective medical evidence of record is 
entirely silent for any indication of treatment of the 
veteran's mandible in the year prior to the date of receipt 
of the veteran's claim.  Furthermore, the record contains no 
objective evidence, nor has the veteran specifically 
contended, that his status post right mandibular condyle 
fracture with malunion worsened in the year prior to the date 
of receipt of his claim.  The first indication of increased 
disability is noted in a September 2002 VA examination, 
showing status post right mandibular condyle fracture with 
malunion with secondary mandibular hypomobility.

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the it was not 
factually ascertainable that an increase in the severity of 
the veteran's status post right mandibular condyle fracture 
with malunion occurred in the year prior to the date of 
receipt of his claim for an increased rating for that 
disability.  Thus, an effective date earlier than June 17, 
2002, for the assignment of a 20 percent evaluation for 
service-connected status post right mandibular condyle 
fracture is not warranted.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).

III.  Increased Rating

The veteran is seeking a compensable disability rating for 
his status post right mandibular condyle fracture with 
malunion. The RO has rated the veteran's disability under 38 
C.F.R. § 4.150, Diagnostic Code 9904.  Under that provision, 
a 20 percent evaluation is assignable for severe 
displacement.  Although the veteran's disability is nominally 
a dental disability, see 38 C.F.R. § 4.150, by its nature it 
amounts to a musculoskeletal disability of a joint (the jaw), 
rather than of the teeth or gums.  A condition of the jaw may 
be rated based on any nonunion or malunion of the mandible, 
or based on any associated limitation of motion of the 
temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Codes 9903, 9904, 9905 (2004).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In conjunction with his June 2002 claim for increased 
(compensable) evaluation, the veteran was afforded a VA 
examination in September 2002.  Physical examination showed 
functional impairment due to loss of motion and masticatory 
function loss present.  No missing teeth or bone loss of the 
mandible, maxilla or hard palate were reported.  Limitation 
of interincisal range of motion was reported at 30 mm and 
lateral excursion was 7 mm.  X-rays showed malpositioned 
right mandibular condyle.  The veteran was diagnosed as 
having status post right mandibular condyle fracture with 
malunion with secondary mandibular hypomobility (25 percent).

In September 2002, the RO granted an increased rating of 20 
percent for status post right mandibular condyle fracture 
with malunion (formerly rated as residuals of right mandible 
fracture), effective from June 17, 2002.  

A December 2004 VA examination showed functional impairment 
due to loss of motion and masticatory function loss present.  
No missing teeth or bone loss of the mandible, maxilla or 
hard palate were reported.  Limitation of interincisal range 
of motion was reported at 30 mm and lateral excursion was 5 
mm.  X-rays showed the position of the right condyle without 
signs and symptoms of degenerative joint disease.  He was 
diagnosed as having status post right subcondylar fracture 
and mandibular hypomobility.

Nonunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability.  38 C.F.R. § 4.150, Diagnostic 
Code 9903 (2004).

Diagnostic Code 9904, which governs ratings of malunion of 
the mandible, provides that a 20 percent evaluation is 
assignable for severe displacement; however, this diagnostic 
code does not provide for an evaluation in excess of 20 
percent.  38 C.F.R. § 4.150, Diagnostic Code 9904 (2004).

Diagnostic Code 9905, which governs ratings of limited motion 
of the temporomandibular articulation, provides that a 20 
percent evaluation is assignable for interincisal range of 
motion from 21 to 30 millimeters.  A 30 percent evaluation is 
assignable for interincisal range of motion from 11 to 20 
millimeters.  A 40 percent evaluation is assignable for 
interincisal range of motion from 0 to 10 millimeters.  The 
note to Diagnostic Code 9905 provides that ratings for 
limited interincisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2004).

The Board notes that the veteran is currently receiving the 
highest evaluation allowed under 38 C.F.R. § 4.150, Code 9904 
(malunion of the mandible).  There has been no showing of 
nonunion of the mandible resulting in displacement to any 
degree.  Thus, the criteria for a 30 percent evaluation under 
38 C.F.R. § 4.150, Code 9903 have not been met.

The record establishes that the veteran's disability is 
manifested by a lateral excursion of 5 mm and an interincisal 
range of 30 mm, indicating a 20 percent disability rating.  
Thus, the criteria for a 30 percent evaluation under 38 
C.F.R. § 4.150, Code 9905 have not been met.

Findings from the September 2002 and December 2004 
examinations revealed no missing teeth or bone loss of the 
mandible, maxilla or hard palate.  Thus, rating is not 
warranted under Diagnostic Codes 9901, 9902, 9906, 9907, 
9908, 9909, 9911, 9912, 9913, 9914, 9915, or 9916.

Accordingly, based strictly on the schedular criteria, the 
Board finds that a 20 percent evaluation is warranted for the 
veteran's status post right mandibular condyle fracture with 
malunion.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Here, 
the functional loss was considered in increasing the 
evaluation to 20 percent as the examiner found functional 
impairment with loss of motion.  However, the Board notes 
that while Diagnostic Code 9905 is predicated on limited 
motion of interincisal range, there is no evidence of 
sufficient limitation of motion, even when taking into 
consideration the DeLuca factors, to warrant a 30 percent 
rating.

The preponderance of the evidence is against a rating higher 
than 20 percent for the veteran's status post right 
mandibular condyle fracture with malunion.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's status post right mandibular condyle 
fracture with malunion now causes or has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
post-service rendering impractical the use of the regular 
schedular standards.  Id.


ORDER

Entitlement to an effective date earlier than June 17, 2002, 
for the assignment of a 20 percent rating for service-
connected status post right mandibular condyle fracture with 
malunion is denied.

Entitlement to a disability rating in excess of 20 percent 
for status post right mandibular condyle fracture with 
malunion is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


